DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 8/5/2021. As directed by the amendment: claims 1 and 15 have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-4, 6-11, 13-26, and 30-31 are presently pending in this application.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8-11, 15-17, 23, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eaton (US Publication 2011/0152905 A1) in view of Bacino et al. (US Publication 2013/0116655 A1).
Regarding claim 1, Eaton discloses an exoskeleton device (120, Fig. 2 with embodiment in Figs. 7a-7b for element 120) configured for assembly with an elongated medical instrument (100/110, fig. 1a), the exoskeleton device (120) comprising: 
a body (120) positionable over an entirety (Fig. 2 and Paragraph [0012]) of an expandable element (100) of the elongated medical instrument (100/110) and of enabling removal (Paragraphs [0012] and [0050]) of the expandable element (100) from the body (120), the body (120) including at least one blade (122/125. See Paragraph [0054], 120 is a scoring structure; therefore, 120 includes at least one blade) that: 
is elongated (see Figs. 2 and 7a-7b); 
is capable of being positioned at a radial position (see Figs. 2-4) around a circumference of the expandable element (100) of the elongated medical instrument (100/110) (Examiner notes: see Figs. 2-4, 120 is positioned substantially surrounding the circumference of 100); and 
includes a scoring edge (524 of 120, see Figs. 5a-5g) that extends along a length of the at least one blade (A length of 122/125).
Eaton is silent regarding
the scoring edge with a tangential-radial orientation that changes relative to a longitudinal axis of the at least one blade when the body is positioned over the entirety of the expandable element, the expandable element is expanded, and the body circumferentially expands.
Bacino teaches a scoring edge (1026, Figs. 10C-10D and Paragraphs [0107]-[0108]) with a tangential-radial orientation that changes relative to a longitudinal axis of the at least one blade (Longitudinal axis of 1020, see Figs. 10C-10D and Paragraphs [0107]) when the body (1020) is positioned over the entirety of the expandable element (1010), the expandable element (1010) is expanded (See Figs. 10C-10D and Paragraph [0107]), and the body circumferentially expands (Figs. 10C-10D and Paragraph [0107], see also Figs. 2B(1)-2B(3). Examiner notes: when the body 1020 is positioned over the entirety of the expandable element 1010, the expandable element 1010 is expanded, and the body 1020 circumferentially expands, the scoring edge 1026 changes its orientation relative to a longitudinal axis of the blade of 1020 with a further inflation of the expandable element 1010 as discussed in Paragraph [0107]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Eaton’s scoring edge such that the scoring edge changes the orientation when Eaton’s expandable element is further expanded, as taught by Bacino, for the purpose of varying the amount of “abrasion” provided by the scoring edge to a surround tissue(s) during inflation of the expandable element (Paragraph [0107]).
Regarding claim 2, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 1, wherein the body (120, Figs. 7a-7b) includes a plurality of blades (122/125, Figs. 7a-7b, Paragraphs [0047]-[0048] and [0054]) capable of being positioned at different radial positions around the circumference of the elongated medical instrument (100/110, see Figs. 2 and 7a-7b), each blade of the plurality of blades including a scoring edge (524 of 120, see Figs. 5a-5g) that extends along a length of the blade (122/125).
Bacino further teaches the scoring edge (1026, Figs. 10C-10D and Paragraphs [0107]-[0108]) with a tangential-radial orientation that changes (See Figs. 10C-10D and Paragraph [0107]) when the body (1020) is positioned over the entirety of the expandable element (1010) and the expandable element (1010) is expanded (See Figs. 10C-10D and Paragraph [0107], see also Figs. 2B(1)-2B(3)).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Eaton’s scoring edge such that the scoring edge changes the orientation when Eaton’s expandable element is further expanded, as taught by Bacino, for the purpose of varying the amount of “abrasion” provided by the scoring edge to a surround tissue(s) during inflation of the expandable element (Paragraph [0107]).
Regarding claim 3, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 1, wherein the body (120) is capable of: expanding when the expandable element (100) of the elongated medical instrument (100/110) is expanded (See Figs. 13-14 and Paragraphs [0010]-[0011] and [0051]); and following use of the exoskeleton device (120), resiliently retracting (Fig. 15 and Paragraph [0052]) when the expandable element (100) of the elongated medical instrument (100/110) is retracted from its expanded state (see Figs. 13-15 and Paragraphs [0010]-[0011] and [0051]-[0052]).	
Regarding claim 8, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 1, wherein the blade (122/125) comprises a conduit (Paragraph [0053]).
Regarding claim 9, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 8, wherein the body (120 with 122/125) comprises a hypotube (Paragraph [0053]) (Examiner notes: 122/125 is a cannula, see Paragraph [0053], and 122/125 is formed of a metal material, see Paragraph [0053]. Hypotube is defined as a small tube made of metal material, see the NPL filed/mailed on 07/13/2018 for the definition of hypotube. Therefore, 120 with 122/125 meets the limitation of being a hypotube).
Regarding claim 10, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 1, wherein the blade (122/125) includes at least one pore (Openings between members, see Figs. 2 and 7a-7b) therethrough to enable fluid to flow to an exterior surface of the at least one exterior element (Examiner notes: the limitation “to enable fluid ... exterior element” is interpreted as functional limitation. 122/125 provides openings/pores between the members which allow fluid flow to the exterior surface of 122/124/125).
Regarding claim 11, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 8, wherein the blade (122/125) includes at least one opening (Openings between members, see Fig. 2) at a distal end of the conduit (Distal end of 122/125) (see Paragraph [0053] for 122/125 comprises conduits).
Regarding claim 15, Eaton discloses an exoskeleton device (120, Fig. 2 with embodiment in Figs. 7a-7b for element 120) for use with an elongated medical instrument (100/110, Fig. 1a), comprising: 
a body (120) positionable over (Fig. 2 and Paragraph [0012]) and removable from (Paragraphs [0012] and [0050]) an expandable element (100) of the elongated medical instrument (100/110), the body (120) comprising an elongated tubular element (120, Paragraph [0053]) capable of substantially surrounding the expandable element of the elongated medical instrument (Examiner notes: see Figs. 2-4, 120 is positioned substantially surrounding the circumference of 100) and of circumferentially expanding upon expanding the expandable element (100) of the elongated medical instrument (100/110, Figs. 2-4) and resiliently circumferentially contracting following use of the exoskeleton device (120) and retraction of the expandable element (100) from its expanded state (see Figs. 13-15 and Paragraphs [0010]-[0011] and [0051]-[0052]), 
the body (120) including a plurality of blades (122/125. See Paragraph [0054], 120 is a scoring structure; therefore, 120 includes blades 122/125):
each blade of the plurality of blades comprising an elongated element (See Figs. 2 and 7a-7b);
being positioned at different radial positions around a circumference of the body (120, see Figs. 2 and 7a-7b); and 
each blade of the plurality of blades including a scoring edge (524 of 120, see Figs. 5a-5g) that extends along a length of the blade (A length of 122/125).
Eaton is silent regarding
the scoring edge with a tangential-radial orientation that changes relative to a longitudinal axis of the at least one blade when the body is positioned over the entirety of the expandable element, the expandable element is expanded, and the body circumferentially expands.
However, Bacino teaches a scoring edge (1026, Figs. 10C-10D and Paragraphs [0107]-[0108]) with a tangential-radial orientation that changes relative to a longitudinal axis of the at least one blade (Longitudinal axis of 1020, see Figs. 10C-10D and Paragraph [0107]) when the body (1020) is positioned over the entirety of the expandable element (1010), the expandable element (1010) is expanded (See Figs. 10C-10D and Paragraph [0107]), and the body circumferentially expands (Figs. 10C-10D and Paragraph [0107], see also Figs. 2B(1)-2B(3). Examiner notes: when the body 1020 is positioned over the entirety of the expandable element 1010, the expandable element 1010 is expanded, and the body 1020 circumferentially expands, the scoring edge 1026 changes its orientation relative to a longitudinal axis of the blade of 1020 with a further inflation of the expandable element 1010 as discussed in Paragraph [0107]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Eaton’s scoring edge such that the scoring edge changes the orientation when Eaton’s expandable element is further expanded, as taught by Bacino, for the purpose of varying the amount of “abrasion” provided by the scoring edge to a surround tissue(s) during inflation of the expandable element (Paragraph [0107]).
Regarding claim 16, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 15, wherein the scoring edge (Scoring edge of 120) comprises a cutting edge (Scoring/cutting edge of 120).
Regarding claim 17, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 15, wherein the body (120) has a contracted state (Figs. 13 and 15) in which the body (120) can engage an unexpanded portion of the elongated medical instrument (100/110) (See Figs. 13-15 and Paragraphs [0010]-[0011] and [0051]-[0052]).
Regarding claim 23, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 15, wherein the body (120) can be used with elongated medical instruments (100/110) of a plurality of different diameters (See Paragraph [0050]).
Regarding claim 30, in the modified device of Eaton in view of Bacino, 
Eaton further discloses the exoskeleton device of claim 1, further comprising: a proximal portion (Proximal portion of 120) capable of extending substantially to a proximal end (104) of the elongated medical instrument (100/110) (Examiner notes: see Figs. 1a and 2, the proximal portion of 120 extends to proximal end 104 of the expandable element 100 of the elongated medical instrument 100/110).
Regarding claim 31, see claim 30.
Claims 7 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Eaton (US Publication 2011/0152905 A1) in view of Bacino et al. (US Publication 2013/0116655 A1) in further view of Konstantino et al. (US Publication 2006/0259005 A1).
Regarding claim 7, in the modified device of Eaton in view of Bacino, 
Eaton discloses the exoskeleton device of claim 1, wherein the blade (122/125) comprises an elongated element (122/125).
Eaton is silent about the elongated element being elongated polymer element.
However, Konstantino teaches the exoskeleton device (14, Fig. 2) comprising a plurality of exterior elements (19) wherein the plurality of exterior elements are elongated polymer element (Paragraph [0081]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the material of Easton’s plurality of exterior elements to be polymeric material, as taught by Konstantino. Such a modification would allow the user to optimize the property of the material for a specific application of the device.
Regarding claim 24, Eaton in view of Bacino discloses the exoskeleton device of claim 15, as set forth above, except for wherein the body can absorb a therapeutic agent, a medicament or another liquid.
However, Konstantino teaches the body (14) that can absorb a therapeutic agent, a medicament or another liquid (Examiner notes: the limitation “can absorb ... another liquid” is interpreted as functional limitation. Konstantino teaches the scoring element comprising an active substance and the active substance is incorporated in a polymeric carrier wherein the polymeric carrier is porous, see Paragraph [0044]. Therefore, the body 14 comprises a porous coating that is loaded with active substance and the body 14 is capable of absorb an active substance via the porous coating).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Eaton’s exoskeleton device by adding a porous coating to the body of the exoskeleton device, as taught by Konstantino, for the purpose of providing sufficient structure to deliver the active substance to the luminal wall scored or cut by the scoring element (Paragraph [0044]).
Regarding claim 25, Eaton in view of Bacino discloses the exoskeleton device of claim 15, as set forth above, except for the body carries a therapeutic agent or a medicament.
However, Konstantino teaches the body (14) that carries a therapeutic agent or a medicament (the scoring elements are coated or loaded with an active substance to be released into a blood vessel wall or stenotic region, see Paragraphs [0044] and [0079]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Eaton’s exoskeleton device by adding a porous coating to the body of the exoskeleton device, as taught by Konstantino, for the purpose of providing sufficient structure to deliver the active substance to the luminal wall scored or cut by the scoring element (Paragraphs [0044] and [0079]).
Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments, on pages 8-9 , that Bacino does not teach “cylindrical template thereof circumferentially expands to change tangential-radial orientations of elongated blades thereof”, the Examiner respectfully disagrees. The template 1020 is positioned over the balloon 1010 such that the rigid elements 1026 lies substantially flush with balloon 1010 at a first inflated state (Fig. 10A) but pivots outward at second inflated state (Fig. 10B). Figs. 2B(1)-2B(3) shows a balloon assembly 200 comprising a balloon 210 and a template 220 in a deflated state (Fig. 2B(1)), a first inflated state (Fig. 2B(2)), and a second inflated state (Fig. 2B(3)). From the deflated state shown in Fig. 2B(1) to the inflated states in Figs. 2B(2)-2B(3), as well as Figs. 10C-10D, it is clear that the cylindrical template thereof circumferentially expands to change tangential-radial orientations of elongated blades thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783